Citation Nr: 0412619	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  03-14 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a shell fragment 
wound to the groin and inner thigh.


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to February 
1972.  This case comes properly before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The January 2003 statement of the case and July 2003 
supplemental statement of the case include the issue of 
entitlement to service connection for residuals of a shell 
fragment wound to the groin and inner thigh.  However, it is 
not clear from the claims file that the veteran wished to 
appeal this issue.  Accordingly, this issue is remanded for 
the purpose of seeking clarification regarding the veteran's 
intent to appeal.

The veteran contends that he has post-traumatic stress 
disorder (PTSD).  The veteran has been diagnosed with and 
treated for PTSD.  In the August 2002 rating decision, the RO 
denied the veteran's claim for entitlement to service 
connection for PTSD, as there was no conclusive evidence of a 
verifiable stressful event in Vietnam.  The veteran made 
several statements during his treatment sessions with VA 
personnel, and also for the purpose of supporting this claim, 
regarding stressors he claims to have experienced while in 
Vietnam.  Efforts must be made to verify these claimed 
stressors.

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  In 
particular, the notification requirements 
and development procedures set forth at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
must be fully complied with and 
satisfied.  

2.  The veteran should be contacted to 
attain clarification on his intent to 
appeal the issue of service connection 
for residuals of a shell fragment wound 
to the groin and inner thigh.  This 
clarification should be associated with 
the claims file.

3.  The veteran should again be requested 
to identify all sources of treatment 
received for his PTSD, from March 1972 to 
the present, and that he furnish signed 
authorizations for release to VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the treatment records from all 
sources he identifies, not currently of 
record, should then be requested and 
associated with the claims folder.  All 
efforts to obtain these records should be 
fully documented, and for VA records, the 
VA facility should provide a negative 
response if records are not available.

4.  The RO should request from the veteran 
a comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units in Vietnam, 
duty assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran is hereby notified that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

5.  Regardless of the veteran's response, 
the RO should review the file and prepare 
a summary of all the claimed stressors.  
This summary and all associated documents, 
including copies of the veteran's service 
personnel records, should be sent to the 
U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, VA 22150-3197.  
They should be requested to provide any 
information that might corroborate the 
veteran's alleged stressors.

6.  The RO should contact the National 
Archives Records Administration (NARA) 
U.S. Army Liaison, 9700 Page Boulevard, 
St. Louis, Missouri, 63132, and the NARA, 
DARP-PAS-EAW, also in St. Louis in order 
to obtain all records showing any door 
gunner assignments, and any accrued flight 
time.  All the information obtained should 
be incorporated in the claims folder.

7.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor or 
stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  In any event, the RO must 
specifically render a finding as to 
whether the appellant "...engaged in combat 
with the enemy."  If the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined is or are 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.

8.  If the RO determines that the record 
establishes the existence of a stressor or 
stressors, or that the veteran engaged in 
combat with the enemy, then the RO should 
arrange for the veteran to receive a VA 
psychiatric examination.  The examination 
must be conducted with consideration of 
the criteria for PTSD.  The RO must 
specify, for the examiner, the stressor or 
stressors that the RO has determined are 
established by the record.  The examiner 
must be instructed that only those events 
may be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor in service.  The 
examination report should include a 
detailed account of all pathology found to 
be present.  If the examiner determines 
that the veteran has any psychiatric 
disorder in addition to PTSD, the examiner 
should determine the relationship of any 
such disorders among themselves (including 
etiological origin and secondary 
causation) and specify which symptoms are 
associated with each disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.

If a diagnosis of PTSD is appropriate, the 
examiner should specify whether each 
alleged stressor found to be established 
for the record by the RO was sufficient to 
produce PTSD; whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and, whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found by the RO to 
be established by the record, and found to 
be sufficient to produce PTSD by the 
examiner.


If there are different psychiatric 
disorders other than PTSD, the examiner 
should, if possible, reconcile the 
diagnoses and specify which symptoms are 
associated with each of the disorders.  If 
certain symptomatology cannot be 
disassociated from one disorder or 
another, it should so be specified.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary studies 
or tests including psychological testing 
and evaluation, such as the Minnesota 
Multiphasic Personality Inventory and the 
Mississippi Scale for Combat-Related PTSD 
are to be accomplished.  The examiner 
should assign a numerical code under the 
Global Assessment of Functioning Scale.  
It is imperative that the examiner 
includes a definition of the numerical 
code assigned.  The report must be typed.  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.

9.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

10.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran.  
After the veteran has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


